Citation Nr: 1233034	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  07-29 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for insect bites.

3.  Entitlement to an initial disability rating in excess of 10 percent for Osgood-Schlatter disease of the right knee, status post surgery, with residual scar and osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO, denied service connection for sarcoidosis and insect bites, but granted service connection for Osgood-Schlatter disease, status post surgery, residual scar and osteoarthritis, right knee, and assigned an initial rating of 10 percent, effective October 13, 2005.  In September 2006 and November 2006, the Veteran filed notices of disagreement (NOD) as to each of those issues.  A statement of the case (SOC) was issued in August 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.

Regarding the matter of a higher rating for Osgood-Schlatter disease, because the appeal involves disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran's representative submitted additional medical evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The Board's disposition of the claims for service connection for sarcoidosis and for insect bites are set forth below.  The claim for an initial disability rating in excess of 10 percent for Osgood-Schlatter disease of the right knee, status post surgery, with residual scar and osteoarthritis is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1968 to September 1972.

2.  During his June 2012 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw from appeal his claims for  service connection for sarcoidosis and for insect bites.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the Veteran's claims for service connection for sarcoidosis and for insect bites have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn from appeal his claims for  service connection for sarcoidosis and for insect bites.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal, as to the issues of the Veteran's entitlement to service connection for sarcoidosis and service connection for insect bites, is dismissed.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

During his June 2012 Board hearing, the Veteran testified that he received outpatient physical therapy treatment for his right knee at a VA Medical Center (VAMC) in Los Angeles, California.  The Veteran recalled that he received these treatments during the period of 2008 and 2009.

Based on review of the Veteran's paper claims file and electronic claims file, the Board notes that VA treatment records from the VAMC in West Los Angeles, California, which pertain to treatment from July 2004 through November 2008, and from the VA outpatient clinic in Los Angeles, California, dated from March 2006 through April 2012, have been associated with the record.  These records indicate that the Veteran actually underwent two courses of physical therapy for his right knee at two different VA medical facilities.

In this regard, a March 2009 Los Angeles VA outpatient clinic record reflects a notation that the Veteran was to begin a brief two session course of physical therapy for his right knee.  Records pertaining to these sessions, performed in March and April 2009, have been associated with the paper claims file.

A September 2008 record from the West Los Angeles VAMC reflects that the Veteran began a course of physical therapy for his right knee at that time which was to include six sessions.  Although records in the claims file from the West Los Angeles VAMC pertain to treatment through November 2008, the records pertinent to the Veteran's six session court of physical therapy are not included among those records.  Moreover, there is no indication in any of those records that the Veteran canceled or failed to appear at any of the ordered sessions.

In view of the foregoing, it is apparent that additional VA treatment records, which pertain to physical therapy received by the Veteran after September 2008 at West Los Angeles VAMC, have not been associated with the record.  Such records are likely to contain additional information regarding the severity of the Veteran's right knee disability during the course of such treatment.  Also, to the extent that the records in the claims file from the Los Angeles VAMC pertain to treatment through November 2008 and Los Angeles VA outpatient clinic pertain to treatment through April 2012, more recent records from those facilities may exist.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the West Los Angeles VAMC all physical therapy treatment records dated since September 2008 and all outstanding, pertinent records evaluation and/or treatment of the Veteran since November 2008.  The RO should also obtain from the Los Angeles VA outpatient clinic all outstanding, pertinent records of treatment at that facility since April 2012.  In obtaining such records, the RO must follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

The RO's adjudication of the claim for higher rating should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Fenderson (cited above), is appropriate. The RO should consider the claim in light of all pertinent evidence, particularly, that added to the claims file since the RO's last adjudication of the claim-to include for the sake of efficiency, evidence submitted directly to the Board, notwithstanding the waiver of RO consideration of the evidence. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the West Los Angeles VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran at that facility, since September 2008, to include records pertinent to physical therapy for the right knee during and after September 2008.  The RO should also obtain from the Los Angeles outpatient clinic all outstanding, pertinent records of evaluation and/or treatment at that facility, since April 2012.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim for service connection that is not currently of record. 

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for higher rating in light of all pertinent evidence (to include all that added to record since the RO's September 2011 supplemental SOC (SSOC)) and legal authority (to include whether staged rating, pursuant to Fenderson (cited above) is appropriate).

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


